                                             Case 5:20-cv-01568-BLF Document 9 Filed 05/06/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         IN RE RUBEN M. MITCHELL,                       Case No. 20-01568 BLF (PR)
                                  11

                                  12                   Petitioner.                      ORDER GRANTING REQUEST
Northern District of California
 United States District Court




                                                                                        FOR VOLUNTARY DISMISSAL; OF
                                  13                                                    DISMISSAL
                                  14

                                  15
                                                                                        (Docket No. 8)
                                  16

                                  17
                                               On March 3, 2020, Petitioner, a state prisoner proceeding pro se, filed documents
                                  18
                                       which were construed as an attempt to file a petition for writ of habeas corpus pursuant to
                                  19
                                       28 U.S.C. § 2254. Dkt. Nos. 1, 2. The matter was reassigned to this Court on April 16,
                                  20
                                       2020, after Petitioner did not file consent to magistrate judge jurisdiction. Dkt. Nos. 5, 7.
                                  21
                                       On May 4, 2020, Petitioner filed a request for voluntary dismissal of this action, stating
                                  22
                                       that the matter was erroneously filed in this court and that the proper venue was the state
                                  23
                                       superior court where he was sentenced. Dkt. No. 8. Good cause appearing, Petitioner’s
                                  24
                                       request to voluntarily dismiss this action without prejudice is GRANTED.
                                  25

                                  26   ///
                                  27   ///
                                  28   ///
                                             Case 5:20-cv-01568-BLF Document 9 Filed 05/06/20 Page 2 of 2




                                   1                                                     CONCLUSION
                                   2             For the foregoing reasons, Petitioner’s request for voluntary dismissal is
                                   3   GRANTED. The petition is DISMISSED without prejudice.
                                   4             This order terminates Docket No. 8.
                                   5             IT IS SO ORDERED.
                                   6   Dated: May 6, 2020                                        ________________________
                                                                                                 BETH LABSON FREEMAN
                                   7                                                             United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Req. for Vol. Dism
                                       P:\PRO-SE\BLF\HC.20\01568Mitchell_vol.dism.docx
                                  26

                                  27

                                  28
                                                                                             2
